Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to the Request for Continued Examination dated 28 June 2021.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 June 2021 has been entered.

DETAILED ACTION

Response to Amendment
In the amendment dated 06/28/2021, the following occurred: Claims 1, 4-7, 10 and 16 have been amended; and claims 2-3, 8-9 and 14-15 have been cancelled.
Claims 1, 4-7, 10-13 and 16 are pending and have been examined.
	



Priority
Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Application No. GB1804882.7, filed on 03/27/2018, has been received.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “compile…; and collate…; accessing… form, using charts”, wherein several minor informalities occur (emphasized in bold). Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 recites “compiling…; and collating…; accessing… form, using charts”, wherein several minor informalities occur (emphasized in bold). Appropriate correction is required.
Claims 1 and 10 are objected to for the following informalities: The claims recite “comparing the clinical trial entries… class, wherein upon… class; and wherein upon…” The Examiner suggests deleting the semicolon emphasized in bold.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 10-13 and 16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 10 and 16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 10 and 16 fall into at least one of the statutory categories (i.e., system or process or manufacture). The identified abstract idea is as follows (claim 10 being representative, wherein claim 10 purely recites an abstract idea):
using a database to store existing data sources and aggregated clinical trial data;
identifying a set of clinical trials, wherein the set of clinical trials comprises clinical trials having a relation therebetween, wherein the relation between a plurality of clinical trials in the set of clinical trials is based on one or more common information stored in the plurality of clinical trials;
extracting clinical trials data from the existing data sources, wherein clinical trials data comprises clinical trial entries of each of the clinical trials in the set of clinical trials;
classifying the clinical trial entries into one or more predefined classes wherein classifying the clinical trial entries into one or more predefined classes comprises grouping together each of clinical trial entries in the set of clinical trials into data related to same field of clinical trial;
time stamping the clinical trial entries of each of the clinical trials and determining a relevancy score based on the time stamps of the clinical trial entries, wherein the relevancy score is associated with a version of the clinical trial;
comparing the clinical trial entries with the highest relevancy score in each of the one or more predefined classes, to identify similarity or dissimilarity between the clinical trial entries in a predefined class,
wherein upon identification of similarity between clinical trial entries in the predefined class, one of the similar clinical trial entries is stored in a first aggregated clinical trial entry corresponding to the predefined class; and
wherein upon identification of dissimilarity between clinical trial entries in the predefined class, the dissimilar clinical trial entries are stored in a second aggregated clinical trial entry corresponding to the predefined class;
compiling the first and second aggregated clinical trial entries to obtain class-specific clinical trial entries corresponding to each of the one or more predefined classes; and
collating class-specific clinical trial entries corresponding to each of the one or more predefined classes to obtain the aggregated clinical trial data;
accessing the data source to retrieve the aggregated clinical trial data in a tabular form, using charts.

Step 2A, Prong 1:
The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a system (presumably the computer system of claim 16) having a database and a processor (claim 1) and a computer system having a computer and a non-transitory computer readable medium (CRM) (claim 16). That is, other than reciting a (computer) system having a database (presumably a computer database) and a processor (claim 1) and a computer and a non-transitory CRM (claim For example, but for the non-transitory CRM and the computer, the claims encompass a person analyzing existing data sources and/or aggregated clinical trial data stored in a computer database. Likewise, but for the (computer) system having a database and a processor, the claims encompass a person time stamping the clinical trial entries of each of the clinical trials and determining a relevancy score based on the time stamps of the clinical trial entries. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation under its BRI covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the "certain methods of organizing human activity" grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a (computer) system having a database and a processor (claim 1) and a computer system having a computer and a non-transitory CRM (claim 16) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the (computer) system having a database and a processor (claim 1) and the computer system having a computer and a non-transitory CRM (claim 16) to perform the method (represented by claim 10) amounts to no more than mere instructions to apply the exception using a generic computer and/or generic computer components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).

Claims 4-7 and 11-13 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application 
Claims 4 and 11-12 merely further describe the identified abstract idea (e.g. identifying the set of clinical trials, extracting clinical trials data from existing data sources, compiling the first and second aggregated clinical trial entries).
Claims 5-6 merely further describe the additional elements (e.g. the processor configured to provide data and identify similarity or dissimilarity).
Claims 7 and 13 further recite the additional element of a similarity score. The Specification (at pg. 19, para. 0034) recites “the similarity score may be calculated using edit distance techniques”. A similarity score is the metric resulting from a similarity algorithm (i.e., an edit distance algorithm). Further, edit distance is a broad class of algorithms that find use in many important applications, spanning domains such as bioinformatics, data mining, text and data processing, natural language processing, and speech recognition (Tithi et al. 2016; see highlighted text). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of a similarity score is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. L.R. Scott (2007) and J. Scott (2007) indicates that a “score” that is large when two sequences are close can be outputted as a user preference as opposed to “a distance which is small in such a case” (pg. 2, section 1.3, Ln. 2). Stephens (2013) indicates a Jaro-Winkler score (or distance) is an algorithm of a collection of edit distance algorithms (i.e., string metrics) associated with approximate string matching (pg. 1, Table of Contents, i.e. the blue text; and pg. 4). Further, the prior art of record indicates that a score resulting from an edit distance technique/algorithm is well-understood, routine, and conventional mathematical models (see Borthwick, US 2003/0126102, para. 0037; and Wang et al., US 2019/0385715, para. 0024). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Finken et al. (US 2016/0125171) in view of Wang et al. (US 2019/0385715).

Regarding claim 1, Finken teaches a system comprising:
a database configured to store existing data sources and aggregated clinical trial data (Abstract teaches a clinical trial database. [0021] teaches the stored information/data includes multiple types of data; and the clinical trial database information is from various sources, e.g. a user, e.g. outside source(s). [0047] teaches collecting and aggregating information in real time. [0048] teaches associating (clinical trial) data with a respective study and storing the (aggregated) data in the clinical trial database.); and
a processor communicably coupled to the database, the processor is configured to ([0080] teaches program(s) or application(s) stored in the system data storage device(s). Programs or applications may be loaded in part or in whole into a main memory or processor during execution by the processor. The Examiner interprets the processor as communicably coupled to the data storage device (clinical trial database).):
(Abstract and [0008] teaches a searchable clinical trial database. [0076] teaches using study marker(s) to identify clinical studies/trials. [0076] teaches a search utilizing a first study marker (a relation, common information) e.g. ‘anti-fungal’ returns a list of clinical trials related to ‘anti-fungal’. [0076] also teaches limiting such search results with a second study marker, e.g. ‘Phase I’. The Examiner interprets search results limited by the second study marker as a set of clinical trials.);
extract clinical trials data, wherein the clinical trials data comprises clinical trial entries of each of the clinical trials in the set of clinical trials ([0008, 0079] teaches retrieving data from a source. Fig. 1 and associated text teaches collecting study data. [0021] teaches the information/data includes multiple types of data; and the database information/data is from various sources, e.g. a user, e.g. outside source(s). The Examiner interprets to retrieve data from source(s) as to extract data from existing data source(s). [0008] teaches data entries in the database; and data is retrieved by searching the database for an associated study category. The Examiner interprets clinical trial data as including clinical trial data entries.);
classify the clinical trial entries into one or more predefined classes ([0008] teaches to associate (classify) retrieved data (entries) with one or more study categories (predefined classes). The Examiner interprets clinical trial data as including clinical trial data entries. [0079] teaches classifying data, i.e., any form of information, for any purpose.), wherein classifying the clinical trial entries into one or more predefined classes comprises grouping together each of clinical trial entries in the set of clinical trials into data related to same field of clinical trial (The Examiner interprets search results limited by the second study marker as a set of clinical trials. [0076] teaches further narrowing (grouping) the search results/Phase I list to only clinical studies in Phase I that relate to high cholesterol (a field) by selecting a study marker e.g. ‘high cholesterol’.);
time stamp the clinical trial entries of each of the clinical trials (Abstract and [0032] teaches timestamping information (clinical trial entries) sent to the documentation routine for collecting data and documenting the data in the clinical trial database.) and determine a relevancy score based on the time stamps of the clinical trial […] ([0021] teaches information may be searchable based on search parameters such as time or date of data entry (time stamps). The Examiner interprets a time stamp as a relevancy score, which is necessarily determined during timestamping. See Specification at pg. 24, Ln. 2-13.), wherein the relevancy score is associated with a version of the clinical trial ([0041] teaches updating charts or other documents and tagging/linking a document (clinical trial entry) with the on-going study (clinical trial) for ease of searching. The Examiner interprets timestamping clinical trial database information (entries) as associating a time stamp with a clinical trial document. [0075] teaches searching for current or past studies (clinical trial) using time or date of entry.);
compare the clinical trial entries with the highest relevancy score in each of the one or more predefined classes, […] between the clinical trial entries in a predefined (See again Specification at pg. 24, Ln. 2-13, esp. Ln. 10-12. [0008] teaches to compare the (clinical trial data entries) data to one or more other data entries in the database; and retrieving data by searching the database for an associated study category (predefined class). Additionally, [0021] teaches the clinical trial database may include a separate database for each clinical trial study. The Examiner notes that ‘highest’ is non-functional descriptive information, since comparing one or more (all) data entries for an associated study category would encompass comparing the most recently timestamped data entries (with the highest relevancy score) in the associated study category.),
wherein upon […] between clinical trial entries in the predefined class, one of the […] clinical trial entries is stored in a first aggregated clinical trial entry corresponding to the predefined class (see previous citations. [0047] teaches data is collected from trial managers and aggregated for analysis. [0019] & [0048] teaches storing all study (predefined class)-associated data (aggregated clinical trial data entries) in a clinical trial database. [0021] teaches the clinical trial database may include a separate database for each clinical trial study. The Examiner interprets a first separate database as a first aggregated clinical trial entry.); and
wherein upon identification of […] between clinical trial entries in the predefined class, the […] clinical trial entries are stored in a second aggregated clinical trial entry corresponding to the predefined class (see previous citations. The Examiner interprets a second separate database, storing a second study’s data, as a second aggregated clinical trial entry (including “dissimilar” clinical trial data entries). The Examiner notes “predefined class” is not defined; and only one of these is required for the claim to be met.);
compile the first and second aggregated clinical trial entries to obtain class-specific clinical trial entries corresponding to each of the one or more predefined classes (see previous citations. [0008] teaches data associated with a study category (predefined class). The Examiner notes that the data is classified, so the data entries necessarily correspond to a class. [0079] teaches to reproduce (compile) any form of data. The Examiner interprets storing data from each study (clinical trial) category in a separate database as reproducing each data set. The Examiner notes “compiling…” necessarily obtains class-specific clinical trial entries.); and
[…] class-specific clinical trial entries […] corresponding to each of the one or more predefined classes […] (see previous citations. The Examiner interprets data stored in separate study databases as class-specific. The Examiner notes ‘predefined class’ is not defined in the claim.);
	accessing the database to retrieve the aggregated clinical trial data in a […] form […] using charts ([0022] teaches accessing the database 240 (one of the included separate databases / aggregate clinical trial data). [0079] teaches retrieving and displaying any form of information. [0041] teaches the documentation routine creates or updates records, reports, charts, or other documents. The Examiner interprets the database 240 as being accessed to retrieve and display data in some form. The Examiner interprets charts as a tabular form.)

Finken does not explicitly teach searching for current or past studies (clinical trial) entries using time or date of entry or retrieving and displaying (using) clinical trial data in a tabular form, using charts.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Finken with teaching of Finken since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the chart of Finken for the information form / representation means of Finken and in the substitution of the study (clinical trial) of Finken for the clinical trial document (entry) of Finken. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	
Finken does not explicitly teach 
to identify similarity or dissimilarity,
similar clinical trial entries,
dissimilar clinical trial entries or
collate class-specific clinical trial entries […] to obtain aggregated clinical trial data.

Wang teaches 
To identify similarity or dissimilarity ([0021] teaches two healthcare records may be determined to have matching values with respect to a record attribute responsive to a determination that both records have similar values for that record attribute, where the similar values satisfy a similarity threshold ( e.g., a particular edit distance from one another, a particular Euclidean distance from one another, etc.). The Examiner interprets the two healthcare records of Wang as two clinical trial data entries of Finken. The Examiner notes Wang teaches the records may or may not be similar; hence, the records (data entries of Finken) may or may not be dissimilar. See also Fig. 2 and associated text, which teaches to identify “observed – and – matched” (i.e., similar) and “observed – but – unmatched” (i.e., dissimilar). The Examiner notes only one of these is required for the claim to be met.); 
similar clinical trial entries (see previous citations. Fig. 5 & [0025] teaches similar data including mislabeled false negative matching record pairs (Finken’s clinical trial documents). Fig. 5 & [0025] also teaches using distance check to determine record matches (similarity or dissimilarity).); 
dissimilar clinical trial entries (see previous citations.); 
Collate class-specific clinical trial entries […] to obtain an aggregated clinical trial (Fig. 5 & [0025] teaches differentiating records (Finken’s clinical trial documents) as being related to different databases (class-specific, Finken’s separate study databases); screening to provide (collate) a list of possible hidden matches (and observed matches); and declaring (obtaining) a list of hidden matches (and observed matches). The Examiner notes “collating…” necessarily obtains an aggregated clinical trial.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the systems and methods for managing clinical trials of Finken to facilitate computer-assisted linkage of records by using a classifier / classification algorithm as taught by Wang, with the motivation of increasing resource efficiency by conserving computational resources (see Wang, para. 0002).

Regarding claim 4, Finken/Wang teaches the system of claim 1, wherein 
the set of clinical trials is identified by accessing the list of clinical trials sequentially or randomly (Finken Fig. 1 and associated text teaches the user selects protocols. Finken [0009] teaches a user interface is used to access the searchable clinical trials database. Finken [0076] & [0079] teaches retrieving any form of data e.g. a resulting search / list of clinical trials; and input/output devices. The Examiner interprets clinical trials as selected (identified by accessing) from the searchable clinical trials database (list) sequentially or randomly. The Examiner notes only one of these is required for the claim to be met and at least one of these necessarily occurs when selecting data, retrieving data, etc.)

Regarding claim 5, Finken/Wang teaches the system of claim 1, wherein the processor is configured to associate a clinical trial identifier with clinical trial entries of (Wang Abstract teaches a collection of records (Finken’s clinical trial documents) may be processed using a set of record attributes (data entries), the record attributes corresponding to strong identifiers (clinical trial document identifiers). Wang Fig. 3 and associated text further describes records (Finken’s clinical trial documents) and their association with the strong identifier.)

Regarding claim 6, Finken/Wang teaches the system of claim 1, wherein the processor is configured to provide the clinical trial identifier, associated with the clinical trial entries, in the class-specific clinical trial entry (Wang Fig. 5 & [0025] teaches matching the pairs of records (Finken’s clinical trial documents / data entries) and declaring hidden matches in addition to the observed matches. The Examiner interprets declaring matches of records as obtaining class-specific clinical trial entries. Wang [0025] teaches a classification algorithm is used to screen candidate matches (a pair of Finken’s clinical trial documents) and performing a distance check of respective strong identifiers (clinical trial identifiers) to check for mislabels. The Examiner notes Wang’s strong identifiers were already associated with records (Finken’s clinical trial documents) prior to declaration of matching pairs. The Examiner interprets the strong identifier as provided by candidates of matches (Finken’s clinical trial documents).)

Regarding claim 7, Finken/Wang teaches the system of claim 1, wherein the processor is configured to identify similarity or dissimilarity between the clinical trial  (See claim 1 prior art rejection, esp. Finken [0021], wherein the database includes a separate database for each study (associated study category / predefined class). See also Wang Fig. 5 & [0025], wherein records are differentiated as being related to different databases (Finken’s separate databases). Wang [0021] teaches two records (Finken’s clinical trial documents) may be determined to have (or not have) matching values with respect to a record attribute (data entry) responsive to a determination that both records have similar values for that record attribute, where the similar values satisfy a similarity threshold (e.g. a particular edit distance from one another). The Specification (at pg. 20, Ln. 1-2) recites “the similarity score may be calculated using edit distance technique”.)

Regarding claim 10, the subject matter of claim 10 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 10 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Regarding claim 11, the subject matter of claim 11 is essentially defined in terms of a method, which is technically corresponding to claim 5. Since claim 11 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Regarding claim 12, the subject matter of claim 12 is essentially defined in terms of a method, which is technically corresponding to claim 6. Since claim 12 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Regarding claim 13, the subject matter of claim 13 is essentially defined in terms of a method, which is technically corresponding to claim 7. Since claim 13 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.

Regarding claim 16, the subject matter of claim 16 is essentially defined in terms of a manufacture, which is technically corresponding to claims 1 and 10. Since claim 16 is analogous to claims 1 and 10, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 10. Further, Finken teaches the feature of a non-transitory CRM (see Finken [0008], “non-transitory computer readable media”, a searchable database storing the data. See also Finken [0083].)

Response to Arguments
Rejections under 35 U.S.C. §112(b)
Regarding the rejection of Claims 1-16, the Applicant has cancelled Claims 2-3, 8-9 and 14-15, rendering the rejection of those claims moot. Regarding the remaining claims, the Applicant has amended the claims to overcome the basis of rejection. The rejections based on indefiniteness are withdrawn.

Rejections under 35 U.S.C. §101
As a preliminary matter, the Examiner suggests amending claim 10 in the preamble and the first line of the body to recite an additional element (e.g. a computer) in the following manner or similarly:

“A computer-implemented method, the method comprising: 
a computer executing program instructions, which cause the computer to perform the steps of:
using a database…”

Regarding the rejection of Claims 1-16, the Applicant has cancelled Claims 2-3, 8-9 and 14-15, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “at least the following elements of amended claim 1 represent more that simply following following rules or instructions:
compare the clinical trial entries with the highest relevancy score in each of the one or more predefined classes, to identify similarity or dissimilarity between the clinical trial entries in a predefined class,

wherein upon identification of dissimilarity between clinical trial entries in the predefined class, the dissimilar clinical trial entries are stored in a second aggregated clinical trial entry corresponding to the predefined class;
compile the first and second aggregated clinical trial entries to obtain class-specific clinical trial entries corresponding to each of the one or more predefined classes; and
collate class-specific clinical trial entries corresponding to each of the one or more predefined classes to obtain the aggregated clinical trial data;
accessing the database to retrieve the aggregated clinical trial data in a tabular form, using charts” (Remarks, pg. 9).
Regarding a.: The Examiner respectfully disagrees and submits the basis of rejection as afforded by the Request for Continuing Examination (RCE). The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a system (presumably the computer system of claim 16) having a database and a processor (claim 1) and a computer system having a computer and a non-transitory computer readable medium (CRM) (claim 16). The October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation under its BRI covers managing personal behavior or interactions 

b. “if assuming, for arguments sake only, that the claims recite an abstract idea, the amended claims comply with Step 2A, prong 2, by reciting additional elements that integrate any such abstract idea into a practical application” (Remarks, pg. 9).
Regarding b.: The Examiner respectfully disagrees and submits the basis of rejection as afforded by the RCE. Only additional elements can provide either a practical application or inventive concept (“significantly more”). The identified additional elements have been considered but are not found to provide either. See also regarding a.

c. “Applicant submits that the inventive concept underlying the claimed subject matter is: …” (Remarks, pg. 9-10).
Regarding c.: The Examiner respectfully disagrees. The Examiner has considered the additional elements above and found that the additional elements that implement the identified abstract idea are not described by the applicant and are recited at a high-level of generality such that these amount no more than mere instructions to apply the exception using a generic computer and/or generic computer components. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, since mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).

d. “The determination of the relevancy score and classification enables faster processing of the clinical trial data to generate aggregated clinical trial data” (Remarks, pg. 10).
Regarding d.: The Examiner respectfully disagrees and submits that the processor is not improved, the abstract idea is. While the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea. In addition, applying improved instructions for processing of data is still applying an abstract idea using a generic computer component (processor). Mere instructions to apply an exception using a generic processor cannot provide a practical application or an inventive concept. Further, there is no evidence on record that indicates that (a) slow processing is a technical problem that the invention is trying to solve or (b) that there is necessarily an increase in the speed of the computer upon implementation of the claimed invention. Further regarding (b), at best the disclosure intimates that the abstract idea of analyzing bulk data is faster; however, this is an improvement to the abstract idea, not the computer.  

e. “These additional limitations… go well beyond that which is well-understood, routine and conventional in the field” (Remarks, pg. 10).
Regarding e.: The Examiner respectfully disagrees. See 101 rejection. Whether or not the abstract idea is well-understood, routine and conventional in the field is not an enumerated test for significantly more. Only additional elements are analyzed as to whether they are well-understood, routine and conventional, not the abstract idea. See also regarding d.

Regarding the rejection of Claims 4-7, 10-13 and 16, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-16, the Applicant has cancelled Claims 2-3, 8-9 and 14-15, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “the … action interprets the time or date of Finken as a relevancy score. Applicant respectfully disagrees because Finken merely describes searching a database using one or more parameters which include a date or time of entry of a clinical trial. This results in obtaining clinical trial results related to a particular date or time. In contradistinction, the presently claimed relevancy score is a score of relevance between two clinical trial entries associated with a version of the clinical trial which is determined based on the time stamps of the clinical trial entries, as described in paragraph [0041] of the application as originally filed” (Remarks, pg. 12).
Regarding a.: The Examiner respectfully disagrees and submits the basis of rejection presented above as afforded by the RCE. Given broadest reasonable interpretation (BRI), Finken in view of Wang teaches and/or renders obvious the claimed feature of the relevancy score. The Examiner respectfully submits that the Specification is not marked by paragraph but by page and line number. It is not clear what paragraph is being referenced in Applicant’s remarks. See instead Applicant’s Specification at pg. 24, Ln. 2-13. Accordingly, the Examiner respectfully submits that the value of a relevancy 

b. “Because Finken fails to disclose determining a relevancy score based on the time stamps of the clinical trial entries, wherein the relevancy score is associated with a version of the clinical trial, Finken cannot disclose comparing the clinical trial entries with the highest relevancy score in each of the one or more predefined classes” (Remarks, pg. 12).
Regarding b.: The Examiner respectfully disagrees. See regarding a.

Regarding the rejection of Claims 4-7, 10-13 and 16, the Applicant has not offered any arguments (or any additional arguments) with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bernard et al. (US 10,140,421) for teaching data entry, data entry identifier, version data, version identifier, previous version identifier, etc. (see Fig. 6).
Caruso et al. (US 2018/0060540) for teaching medidata clinical trial system integration with Oracle® coding system, MetaDataVersion (see Fig. 14) and reclassification during versioning (para. 0016).
Pierce et al. (US 2008/0256128) for teaching source document management in clinical trials.
Fickenscher et al. (US 10,733,256) for teaching online publication system and method, version identifiers, time stamps and document versioning.
Lindsley, Hannah R. (US 2017/0330106) for teaching ranking of parse options using machine learning, knowledge element form, maintaining knowledge elements within a universal graph (chart), associating knowledge elements with associated time stamps (para. 0128).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-







/J.M.W./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626